Title: From George Washington to Jonathan Trumbull, Sr., 11 February 1777
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters Morris Town 11th Feby 1777

I did my self the pleasure to write you yesterday, and informed you that I had sent you Sixty Thousand Dollars for the recruiting service in your State—After I had sent the money off, I received a letter from Genl Knox, advising me that he was under the most pressing necessity for twenty thousand Dollars for the use of the Ordnance Department, but that he could not get that Sum in the State of Massachusetts—I must therefore desire that you will reserve that Sum for General Knox, for which he will either draw or send—I am furnished with the following resolve of Congress of the 29th January—“That the Treasurer of the United States be directed to give order for the payment of thirty three thousand three hundred and thirty three and one third Dollars to the State of Connecticut out of the Continental Loan-Office in that State, in payment of that sum advanced by Govr Trumbull to Colo. Sheldon, at the request of General Washington, for raising and equipping a Regiment of Light Horse the sd State to be accountable, and that the President acquaint General Washington with this Resolution.” I have the Honor to be with great Esteem & Regard your most obedient humble Servant

Go. Washington

